DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The applicant elected without traverse claims 1-12 and 20 for examination.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (a method) which is statutory category. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical process.  The limitations include 
determining calibration data associated with the instance of the sensing element for converting the electrical signals into a calibrated measurement parameter based on the fabrication process measurement data using the calibration model.  
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The additional elements of “obtaining fabrication process measurement data from a substrate having the instance of the sensing element fabricated thereon; obtaining a calibration model associated with the sensing element” are a generic elements for data gathering.  Therefore the claims are found to be patent ineligible.
  The additional elements of “storing the calibration data in a data storage element associated with the instance of the sensing element” is insignificant extra-solution activity of storing data.
Claim 20 is rejected under 35 USC 101 for the same rational as in claim 1.

	Dependent claim(s) 2-12 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-12 are merely extensions of abstract ideas with no additional elements.

Examiner’s Notes
4.	Claim 1 distinguishes over the prior art because the closest prior art, Kamath et al. (Patent No. US 8,160,671) discloses a method for calibrating a continuous analyte sensor, such as a continuous glucose sensor, wherein the sensing region of the sensor is configured to measure changes in sensitivity of the analyte sensor over time, which can be used to trigger calibration, update calibration, avoid inaccurate calibration, but  fails to anticipate or render obvious a method of calibrating an instance of a sensing element capable of providing electrical signals influenced by a physiological condition in a body of a user, the method comprising: determining calibration data associated with the instance of the sensing element for converting the electrical signals into a calibrated measurement parameter based on the fabrication process measurement data using the calibration model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 20 distinguishes over the prior art because the closest prior art, Kamath et al. (Patent No. US 8,160,671) discloses a method for calibrating a continuous analyte sensor, such as a continuous glucose sensor, wherein the sensing region of the sensor is configured to measure changes in sensitivity of the analyte sensor over time, which can be used to trigger calibration, update calibration, avoid inaccurate calibration, but  fails to anticipate or render obvious a method of calibrating an instance of a sensing element, the method comprising: determining a calibration factor associated with the instance of the interstitial glucose sensing element for converting uncalibrated values for measurement parameter determined based on output signals from the interstitial glucose sensing element into a calibrated value based on the fabrication process measurement data using the calibration model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.


Prior art
5.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Nogueira et al. [‘418] disclose a method of operating an infusion device capable of delivering fluid to a user involves obtaining one or more uncalibrated measurements indicative of the physiological condition, obtaining one or more reference measurements of the physiological condition, determining a raw calibration factor based on a relationship between the one or more uncalibrated measurements and the one or more reference measurements corresponding to the respective uncalibrated measurements of the one or more uncalibrated measurements, and determining an adjusted calibration factor based at least in part on an expected calibration factor and the raw calibration factor.
Liang et al. [‘835] disclose calibrating glucose monitor using a function mapping sensor signal values to blood-glucose sensor measurements. Such a function may comprise a non-linear function. For example, calibration factor called a sensitivity ratio (SR). The SR may represent a calibration factor used to measure/estimate a blood glucose concentration in certain cases based, at least in part on a Valid ISIG value (Nano-Amps) into a blood glucose level (mg/dl or mmol/l). 

    Contact information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857